Citation Nr: 1502089	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for displaced fractures of the transverse processes at L3 and L4, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

REMAND

The Veteran served on active duty from February 1988 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the St. Louis RO.  

The Veteran contends that his service-connected low back disability is more severely disabling than the assigned 10 percent rating reflects.  He was examined by VA in February 2011 for his low back disability, but he recently testified that his low back disability has worsened, requiring that he now remain in bed approximately once a week due to pain.  See July 2014 Hearing Transcript at 26.  He reported that he experienced spasms and that the center of his back is often numb.  Id. at 23.  The Veteran also stated that he is unable to sit or stand for longer than 10 to 15 minutes due to pain.  Id.  Specifically, the longer that he sits or stands the worse the pressure in his back.  Id. at 13.  Notably, during the hearing, the Veteran was observed alternating between sitting and standing.  In view of the Veteran's contentions that his low back disability has increased in severity since the most recent VA examination, another examination is required to evaluate his current low back disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran opportunity to identify all recent sources of treatment for his worsening low back disability.  Assist him in obtaining records of any such treatment.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA or VBMS, must be reviewed by the examiner in conjunction with the examination.  

The ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation should be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain, etc.  The combined effect of all functional losses due to such problems should be equated to disability manifested by limitation of motion beyond what is shown clinically.  In other words, the examiner should equate functional losses to a certain level of loss of motion.  In this regard, some speculation/conjecture on the examiner's part is necessary.  

The examiner shall report if there is ankylosis of the thoracolumbar spine and any neurological manifestations of the displaced fractures of the transverse processes at L3 and L4.  All neurological deficits due to this disability must be described in detail.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

